            Case 3:18-cv-01046-AWT Document 34 Filed 06/17/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 MALIBU MEDIA, LLC,
                                                      Civil Action No. 3:18-cv-01046-AWT
                        Plaintiff,

 v.

 [REDACTED],

                        Defendant.


              PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                        PLAINTIFF’S DISCOVERY REQUESTS

       Plaintiff, Malibu Media LLC, by and through undersigned counsel, and pursuant to Fed. R

Civ. P. 37, hereby moves for entry of an Order compelling Defendant, [Redacted] (“Defendant”),

to respond to Plaintiff’s Interrogatories, Requests for Production and Requests for Admissions (the

“Requests) pursuant to Fed. R. Civ. P. 26(a)(1) and in support thereof states:

       1.       Plaintiff propounded the Requests upon the Defendant via U.S. Mail service on

April 22, 2020. A copy of the United States Postal Service receipt is attached hereto as Exhibit A.

       2.       Plaintiff subsequently mailed correspondence to Defendant on June 1, 2020

reminding Defendant of his/her obligation to provide discovery responses and initial disclosures.

A copy of this correspondence is attached hereto as Exhibit B.

       3.       The Plaintiff has not received responses to its discovery requests or Defendant’s

initial disclosures. Further, Plaintiff does not have Defendant’s email address or phone number

and is only able to communicate with Defendant via mail.

       4.       If a party fails to respond to a document request, the discovering party may move

for an order compelling such answer or response. See Fed. R. Civ. P. 37(a)(3)(B). Upon granting
            Case 3:18-cv-01046-AWT Document 34 Filed 06/17/20 Page 2 of 4



a motion to compel “[t]he court must, after giving an opportunity to be heard, require the party …

whose conduct necessitated the motion … to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). A court must grant this

payment when the movant has made an attempt in good faith to obtain the disclosure or discovery

without court action, the opposing party’s nondisclosure or responses were not substantially

justified, and the award of expenses is just. See Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii).

       5.         When, as here, a party fails to respond to discovery, the court should enter an order

compelling discovery. See Dively v. Seven Springs Farm, Inc., 2012 WL1865414 at *2 (W.D. Pa.

2012); Roque v. Dialysis Corp. of Am., 2013 WL 5969869 at *1 (M.D. Pa. 2013); Deslonde v. New

Jersey, 2010 WL 4226505 at *4 (D.N.J. 2010); Gilligan v. Cape May Cnty. Corr., 2006 WL

3454864 at *1 (D.N.J. 2006).

       6.         As required by Fed. R. Civ. P. 37(a)(1), Plaintiff has, in good faith, attempted to

confer with Defendant regarding the lack of response.

       7.         Pursuant to Fed. R. Civ. P. 37(a)(5)(A), if a movant’s motion to compel is granted,

“the court must, after giving an opportunity to be heard, require the party or deponent whose

conduct necessitated the motion…to pay the movant’s reasonable expenses incurred in making the

motion, including attorney’s fees.” The only exceptions are where: (i) the movant filed the motion

before attempting in good faith to obtain the discovery without court action, (ii) the opposing

party’s nondisclosure was substantially justified, or (iii) other circumstances make an award of

expenses unjust. See Fed. R. Civ. P. 37(a)(5)(A)(i)-(iii). Here, none of the foregoing exceptions

are applicable.

       8.         Plaintiff made a good faith attempt to obtain the remainder of Defendant’s

discovery responses and initial disclosures. Accordingly, Plaintiff is entitled to its reasonable



                                                    2
           Case 3:18-cv-01046-AWT Document 34 Filed 06/17/20 Page 3 of 4



expenses incurred in connection with bringing the instant motion.

         WHEREFORE, Plaintiff, Malibu Media, LLC, respectfully requests entry of an

Order:

   (A) Granting Plaintiff’s Motion to Compel;

   (B) Compelling Defendant to serve upon counsel for Plaintiff, within seven (7) days of the

         entry of its Order, responses to Plaintiff’s discovery requests;

   (C) Awarding Plaintiff its reasonable attorney’s fees and costs pursuant to Fed. R. Civ. R. 37;

   (D) Holding that Defendant’s failure to comply with the Court’s Order Compelling discovery

         responses shall result in the entry of a default judgment in Plaintiff’s favor; and

   (E) Ordering such other and further relief as the Court deems just and proper.

                                    GOOD FAITH CERTIFICATION

         Pursuant to Fed. R. Civ. P. 37(a)(1), Plaintiff hereby certifies that it attempted to confer

through email with Defendant on two separate occasions, in a good faith effort to resolve the issues

raised by this Motion. At the time of filing, Defendant had not responded to the undersigned.

Dated: June 11, 2020                           Respectfully submitted,


                                                       By:      /s/ Kevin T. Conway
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, NY 10977
                                                               T: 845-352-0206
                                                               F: 845-352-0481
                                                               E-mail: ktcmalibu@gmail.com
                                                               Attorney for Plaintiff

                                      CERTIFICATE OF SERVICE

         I hereby certify that, on June 11, 2020, I served the Defendant in this case, who is not a

CM/ECF user, with the foregoing document via U.S. Mail.

                                                       By: /s/ Kevin T. Conway

                                                   3
        Case 3:18-cv-01046-AWT Document 34 Filed 06/17/20 Page 4 of 4




                             SERVICE LIST


[Redacted]




                                      4
